Title: From George Washington to William Byrd, 24 June 1758
From: Washington, George
To: Byrd, William



[Fort Loudoun, 24 June 1758]
Orders for Colonel Byrd—Commanding the 2d Virginia Regiment.Sir,

Herewith you will receive a Copy of my last Orders from Sir John St Clair, dated the 13th Instant—such parts of them as regard yourself, and Regiment, you are desird to observe, and act litterally up to them.
I have directed half the Provisions and Ammunition intended for Fort Cumberland to follow me, under your escort. Mr Walker will take care that the former of ⟨these is⟩ ⟨illegible⟩, and I hope you will observe that your Quarter Master brings the latter.
You will want Provision’s at Edwards’s and Pearsalls for that Company of Yr Regiment Orderd to be left at those places—and you will no doubt order their being supplied accordingly.
Take an exact Acct of the No. of Arms recd from Williamsburg, and how they have been disposd of. if any remain you may lodge them in the Stores here, & take Lt Smiths receipt for them. Given under my hand at Fort Loudoun this 24th day of June 1758

Go: Washington

